            Case 2:20-cv-00072-cr Document 1 Filed 05/08/20 Page 1 of 3

                                                                                                                   ,. ·;: ''.)
                                                                                                                   . '. ____ , \
                                                                                    lJS ...

                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF VERMONT

                                                                                              (' \   -::  '. ~
                                                                                              1...-\,....-l ,, I




ELISABETH DIGNITTI,

       Plaintiff

V.                                                    Civil Action No. 1:20-cv-

THE BRATTLEBORO RETREAT,

       Defendant

               NOTICE OF REMOVAL AND DEMAND FOR JURY TRIAL

       Please take notice that pursuant to 28 U.S.C. §1446, defendant The Brattleboro Retreat

("The Retreat"), by its attorneys, Jackson Lewis P.C., hereby removes this action from the

Superior Court of the State of Vermont, Windham County, to the United States District Court for

the District of Vermont.

       In support of this Notice of Removal, the Retreat states as follows:

       1.      By Complaint dated April 9, 2020 and filed on or about April 29, 2020 in the

Windham County Superior Court, plaintiff Elisabeth Dignitti ("Dignitti") filed a civil action

against the Retreat. In accordance with 28 U.S.C. § 1446(a), a copy of plaintiffs Complaint is

attached hereto as Exhibit 1, a certified copy of which is to be forwarded as part of the state court

record upon receipt of the record from the Windham County Superior Court.

       2.      Pursuant to 28 U.S.C. §1446(a), this notice ofremoval is timely filed within thirty

(30) days of April 9, 2020, the date on which counsel for the Retreat received an unsigned copy

of the Complaint and Summons in a Civil Action from counsel for Dignitti with a request to

accept service. Counsel for the Retreat subsequently executed a Waiver of Service of Summons
             Case 2:20-cv-00072-cr Document 1 Filed 05/08/20 Page 2 of 3




on or about April 16, 2020 in accordance with V.R.C.P Rule 4(1), and has returned the Waiver to

counsel for Dignitti.

       3.      The Retreat has not served any answer or responsive pleading to the Complaint,

nor made any appearance or argument before the state court.

       4.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(a)(l) and

§1441(a), and it may be removed to this Court by the Retreat because, upon information and

belief, the amount in controversy exceeds $75,000, exclusive of interest and costs, and there

exists complete diversity of citizenship between the parties in that:

               a.       Dignitti is now, and was when this action commenced, a resident of the

State of New Hampshire.

               b.       The Retreat is a domestic non-profit corporation incorporated in and has a

principal place of business in the State of Vermont.

               c.       A reasonable reading of the Complaint establishes that the $75,000

amount in controversy requirement under 28 U.S.C. § 1332(a)(l) is satisfied. Dignitti claims

damages, including but not limited to, lost wages, emotional distress, attorneys' fees and costs

and punitive damages, arising out of the termination of her employment at the Retreat.

        4.     As this Court would have had original jurisdiction of this action had it been filed

in this Court, removal is proper pursuant to 28 U.S.C. §1441(a).

        5.     The Retreat submits this Notice without waiving any defenses to the claims

asserted by Dignitti or conceding that Dignitti has pled claims upon which relief can be granted.




                                                  2
            Case 2:20-cv-00072-cr Document 1 Filed 05/08/20 Page 3 of 3




Dated: May 7, 2020                                   Respectfully Submitted,
                                                     THE BRATTLEBORO RETREAT,
                                                     By its attorneys,
                                                                         re. ('0.
                                                     tv~w~~ \J ~ \_
                                                     JACKS~N LE~!S


                                                     Martha Van Oot, VT # 4117
                                                                                      )o\-
                                                     100 International Drive, Suite 363
                                                     Portsmouth, NH 03801
                                                     E-mail: martha. vanoot@jacksonlewis.com
                                                     Telephone: 603.559.2735
                                                     Fax: 603.559.2701




                                       CERTIFICATION

        I certify that a copy of the within pleading was served this day on the counsel for the
Plaintiff, John C. Mabie, Esq., Windham Law, PLC, 45 Linden Street, Brattleboro, VT 05301
{jmabie@windhamlawvt.com) by e-mail.


Dated: May 7, 2020                                   ~ \J{¼ \J~ C                  cJ \,
                                                     Martha Van Oot, VT# 4117



4843-0419-4491,   V.   1




                                                 3
